UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4442



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JEROME PARROTT,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00058-F)


Submitted:   May 30, 2007                  Decided:   July 16, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Diane Pereira, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Jennifer May-
Parker, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following a jury trial, Jerome Parrott was convicted of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g) (2000).    The district court sentenced Parrott to

120 months in prison.   Parrott timely appealed.

          Parrott contends that the evidence was insufficient to

support his conviction.     We review de novo a district court’s

decision to deny a Fed. R. Crim. P. 29 motion for judgment of

acquittal.    United States v. Smith, 451 F.3d 209, 216 (4th Cir.),

cert. denied, 127 S. Ct. 197 (2006).    Where, as here, the motion

was based on a claim of insufficient evidence, “[t]he verdict of a

jury must be sustained if there is substantial evidence, taking the

view most favorable to the Government, to support it.”   Glasser v.

United States, 315 U.S. 60, 80 (1942); Smith, 451 F.3d at 216.

“‘[S]ubstantial evidence’ [is] ‘evidence that a reasonable finder

of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”

Smith, 451 F.3d at 216 (quoting United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996) (en banc)). In evaluating the sufficiency

of the evidence, this court “do[es] not review the credibility of

the witnesses and assume[s] the jury resolved all contradictions in

the testimony in favor of the government.”   United States v. Sun,
278 F.3d 302, 313 (4th Cir. 2002).       The court “must consider

circumstantial as well as direct evidence, and allow the government

the benefit of all reasonable inferences from the facts proven to




                                - 2 -
those sought to be established.”        United States v. Tresvant, 677

F.2d 1018, 1021 (4th Cir. 1982).

           In order to convict Parrott under § 922(g)(1), the

government had to establish that “(1) the defendant previously had

been convicted of a [felony] . . . ; (2) the defendant knowingly

possessed . . . the firearm; and (3) the possession was in or

affecting interstate or foreign commerce at some point during its

existence.”    United States v. Moye, 454 F.3d 390, 395 (4th Cir.)

(internal quotation marks and citation omitted), cert. denied, 127

S. Ct. 452 (2006).       Parrott challenges only the second element of

his § 922(g)(1) conviction. Viewing the evidence in the light most

favorable to the government and resolving all contradictions in the

testimony in favor of the government, the evidence showed officers

found Parrott lying face-up and naked under a bed, when an officer

asked him where his gun was he answered that it was under his back,

and when he was lifted off the floor there was a gun under the

small of his back.        On the way to the police station, Parrott

remarked that he “should have let loose.”            We conclude that the

evidence presented at trial was sufficient to permit a reasonable

fact finder to conclude that Parrott knowingly possessed the

firearm.

           Without   pointing    to   any   specific    error     in   his   own

sentence, Parrott objects to the presumption of reasonableness that

this   court   affords    sentences   within   the     properly    calculated

guideline range, citing to United States v. Hughes, 401 F.3d 540
(4th Cir. 2005), United States v. Green, 436 F.3d 449 (4th Cir.),


                                   - 3 -
cert.    denied,   126   S.     Ct.   2309   (2006),     and   United   States    v.

Moreland, 437 F.3d 424 (4th Cir.), cert. denied, 126 S. Ct. 2054

(2006).    He contends that this presumption is unconstitutional and

amounts to a de facto mandatory guideline scheme that prevents a

district court from properly considering all the sentencing factors

under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).                         To the

extent    that   Parrott   seeks      to   have   this   court   reconsider      its

holdings in these cases, “a panel of this court cannot overrule,

explicitly or implicitly, the precedent set by a prior panel of

this court.      Only the Supreme Court or this court sitting en banc
can do that.”      Scotts Co. v. United Indus. Corp., 315 F.3d 264,

271-72 n.2 (4th Cir. 2002) (internal quotation marks and citation

omitted).

            Accordingly, we affirm Parrott’s conviction and sentence.

We   dispense    with    oral    argument    because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                       - 4 -